Truax, J.
Section 891 of the Code provides that unless the interrogatories are settled by consent of the parties they must be settled upon notice by a judge of the court, or in the Supreme *510Court, or by a judge of the County Court of the county where the action is triable, as prescribed in the general rules of practice. The general rules of practice contain no directions concerning the settlement of interrogatories, and for that reason they must be settled in accordance with the practice in force at the time the Code went into operation. Judge Earl said in Uline v. Railroad Co., 79 N. Y. 179,, that precisely what the powers of a judge in settling interrogatories to be annexed to a commission are, has not been much considered in reported cases. Sections 887 to 913 (inclusive) of the Code of Civil Procedure are re-enactments of portions of the Revised Statutes. Section. 892 provides that either party must be allowed to insert in the commission any questions pertinent to the issue which he proposes, and section 911 provides that the deposition has the same effect, and no other,- as the oral testimony of the witness would have; and an objection to the competency or credibility of the witness, or to the relevancy or substantial competency of a question put to him, or of an answer given by him may be made as if the witness was then personally examined, and without being noted upon the deposition. All other objections, except those above-specified, should be taken at the time of the settlement of the interrogatories. If the attorney for plaintiff wishes to take any other objections than those above mentioned, he may do so June 14th, at 10 a. m. The order submitted to me on the resettlement is not an order resettling the order heretofore entered herein. It is simply a new order, and if I were to direct it to be entered, there would be two orders settling interrogatories ón file. An order resettling an order may be as follows after the formal parts: On reading and filing notice of motion to resettle the order entered herein on the day of , and after hearing , of counsel for plaintiffs, in support of said motion to resettle said order, and , of counsel for defendant, in opposition thereto; on motion of , attorney for plaintiff, it is ordered that the order entered herein on the day of , be and the same hereby is amended so as to read as follows: And here should follow the order in full as resettled.
Ordered accordingly.